EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Alleman on February 23, 2022.
The application has been amended as follows: 
	As per Claim 1.	(Previously presented) A payment support system comprising:
	a terminal ID acquisition processing circuit configured to acquire identification information of a user terminal of a user who entered a facility;
	a position acquisition processing circuit configured to acquire position information of the user terminal;
	an association processing circuit configured to store the identification information acquired by the terminal ID acquisition processing circuit and a use price of the facility of the user in a storage unit in association with each other;
	a moving direction acquisition processing circuit configured to acquire a moving direction of the user terminal; and
	a payment processing circuit configured to: 
		if a predetermined time has elapsed since the user terminal exited a predetermined area, which is a specific area within the facility, then execute a payment process for the use price, and
		if the moving direction of the user terminal is in a predetermined direction when or after the user exits the predetermined area, then do not execute the payment process when the predetermined time has elapsed since the user terminal exited the predetermined area.


	the payment processing circuit does not execute the payment process when the predetermined time has not elapsed since the user terminal exited the predetermined area of the facility.

	As per Claim 3.	(Original) The payment support system according to claim 1, further comprising:
	a determination processing circuit configured to determine whether or not the user terminal is being used by the user, wherein
	the payment processing circuit does not execute the payment process when the predetermined time has elapsed since the user terminal exited the predetermined area of the facility, and the user terminal is being used.
	As per Claim 4.	(Original) The payment support system according to claim 3, wherein
	the determination processing circuit determines: 
		whether or not the user is having a conversation on the user terminal, 
		whether or not the user is working on an e-mail on the user terminal, or 
		whether or not the user is performing a web search on the user terminal.
	As per Claim 5.	(Canceled) 
	As per Claim 6.	(Previously presented) The payment support system according to claim 1, wherein
	the moving direction acquisition processing circuit acquires, based on the position information of the user terminal, a direction in which the user moves after leaving a table that is used by the user.
	As per Claim 7.	(Original) The payment support system according to claim 1, further comprising:
	a notification processing circuit configured to transmit, to the user terminal, an announcement message indicating that the payment process is to be executed, when the user terminal has exited the predetermined area, and transmit, to the user terminal, a completion message indicating that the payment process has been completed, when the payment process has been completed.

		As per Claim 8.	(Original) The payment support system according to claim 7, wherein
	the announcement message indicates that the payment process is to be executed in a certain time period, or indicates that the payment process is not executed but is suspended if the user terminal returns to the predetermined area in the certain time period.
		As per Claim 9.	(Currently amended) A payment support method executable by one or more processors, the payment support method comprising:
	a terminal ID acquisition step of acquiring identification information of a user terminal of a user who entered a facility;
	a position acquisition step of acquiring position information of the user terminal;
	an association step of storing the identification information acquired in the terminal ID acquisition step and a use price of the facility of the user in a storage unit in association with each other;
	a moving direction acquisition step of acquiring a moving direction of the user terminal; and
	a payment step of: 
		[[if]]determining that a predetermined time has elapsed since the user terminal exited a predetermined area, which is a specific area within the facility, [[then]]and executing a payment process for the use price, [[and]]or
		[[if]]determining that the moving direction of the user terminal is in a predetermined direction when or after the user exits the predetermined area, [[then]]and not executing the payment process when the predetermined time has elapsed since the user terminal exited the predetermined area.
		As per Claim 10.  (Previously presented) A non-transitory computer-readable recording medium on which is recorded a payment support program for causing one or more processors to execute:

	a position acquisition step of acquiring position information of the user terminal;
	an association step of storing the identification information acquired in the terminal ID acquisition step and a use price of the facility of the user in a storage unit in association with each other;
	a moving direction acquisition step of acquiring a moving direction of the user terminal; and
	a payment step of: 
		if a predetermined time has elapsed since the user terminal exited a predetermined area, which is a specific area within the facility, then executing a payment process for the use price, and
		if the moving direction of the user terminal is in a predetermined direction when or after the user exits the predetermined area, then not executing the payment process when the predetermined time has elapsed since the user terminal exited the predetermined area.
	As per Claim 11. (Previously presented) The payment support system according to claim 1, wherein
	the moving direction acquisition processing circuit is configured to acquire a moving destination of the user terminal, and
	the moving destination is outside of the predetermined area.
	As per Claim 12. (Previously presented) The payment support system according to claim 11, wherein the moving destination is an exit of the facility, and the payment processing circuit executes payment when the user is detected to move toward the exit.
	As per Claim 13. (Previously presented) A payment support system comprising:
	a terminal ID acquisition processing circuit configured to acquire identification information of a user terminal of a user who entered a facility;

	an association processing circuit configured to store the identification information acquired by the terminal ID acquisition processing circuit and a use price of the facility of the user in a storage unit in association with each other;
	a payment processing circuit configured to execute a payment process of the use price when a predetermined time has elapsed since the user terminal exited a predetermined area of the facility; and
	a determination processing circuit configured to determine whether or not the user terminal is being used by the user, wherein
	the payment processing circuit does not execute the payment process when the predetermined time has elapsed since the user terminal exited the predetermined area of the facility, and the user terminal is being used.
	As per Claim 14.  (Previously presented) A payment support method executable by one or more processors, the payment support method comprising:
	a terminal ID acquisition step of acquiring identification information of a user terminal of a user who entered a facility;
	a position acquisition step of acquiring position information of the user terminal;
	an association step of storing the identification information acquired in the terminal ID acquisition step and a use price of the facility of the user in a storage unit in association with each other;
	a payment step of executing a payment process of the use price when a predetermined time has elapsed since the user terminal exited a predetermined area of the facility; and
	a determination processing step of determining whether or not the user terminal is being used by the user, wherein

	As per Claim 15. (Previously presented) A non-transitory computer-readable recording medium on which is recorded a payment support program for causing one or more processors to execute:
	a terminal ID acquisition step of acquiring identification information of a user terminal of a user who entered a facility;
	a position acquisition step of acquiring position information of the user terminal;
	an association step of storing the identification information acquired in the terminal ID acquisition step and a use price of the facility of the user in a storage unit in association with each other;
	a payment step of executing a payment process of the use price when a predetermined time has elapsed since the user terminal exited a predetermined area of the facility; and
	a determination processing step of determining whether or not the user terminal is being used by the user, wherein
	the payment step does not execute the payment process when the predetermined time has elapsed since the user terminal exited the predetermined area of the facility, and the user terminal is being used.


Drawings

	Drawings submitted May 14, 2020 are sufficient.
Reasons for Allowance
	The most remarkable prior arts on record are to Varma et al. U.S. Patent #10,402,798 and Helms et al. U.S. Patent Application Publication 2021/0304169. 
Varma et al. is directed to methods, computer program products, and apparatus for open tab transactions. A customer device, e.g., a smart phone, can generate an order for purchasing one or more goods or services from a merchant. A list of the items can be stored in a data structure designated as a tab. The list is routed to a merchant device, e.g., a tablet computer. The customer device can be carried by a user to the merchant. When the user reaches the merchant, the customer device or merchant device can receive a request to add an additional item to the list. The tab remains open and modifiable until the customer device or merchant device receives an input to close it. Payment for the goods or services listed in the modified tab is processed upon closing of the tab. Varma et al., Abstract.
Helms et al., is directed to technology for automatically building an expandable invoice for incurred charges based on recognition of charge-incurring activities by persons whose specific identities are not known via the activity recognition process. A separate process detects location of sourcing and time for a Patron-presence and Patron-identifying Advertising radio Signal (P/PAS) repeatedly broadcast by a P/PAS emitter possessed by each participating patron. Records from the two processes are matched and combined based on substantial proximity in time and space for the activity recognition and the presence detection. Payment on a pay-go-whenever-ready (PGWeR) basis is enabled with use of the built invoice. A patron can pay and leave whenever ready to do so without need for intervention by an on premise staff member. Helms et al., Abstract. 
Varma et al., nor Helms et al., teach the limitations of the claimed invention, a payment support system that if a predetermined time has elapsed since the user terminal exited a predetermined area, , then execute a payment process for the use price, and if the moving direction of the user terminal is in a predetermined direction when or after the user exits the predetermined area, then do not execute the Application Filing Date: May 14, 2020 Docket No. IPS203009payment process when the predetermined time has elapsed since the user terminal exited the predetermined area. 
Moreover, none of the prior art of record remedies the deficiencies found in Varma et al. and Helms et al., or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Srinath, U.S. Patent Application Publication 2017/0236189 discusses WIFI transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/               Primary Examiner, Art Unit 3687